WRIGHT, Justice
(concurring in part, dissenting in part).
In this case, we must decide whether the district court abused its discretion when, after considering the best interests of these young children, it granted the foster parents’ petition to adopt. After a careful and thorough review of the record, I concur in part and dissent in part.
I conclude, as the dissent of Justice Page does, that the district court erred in its application of Minn.Stat. § 259.57, subd. 2(c) (2012), when it failed to “consider placement” of the children with their paternal grandparents first and failed to make a decision on the grandparents’ petition before considering placement with any other petitioning party. The statutory language directing the district court to “consider placement” with the children’s relatives first does not envision the side-by-side comparison undertaken by the district court. Although the rules of procedure for adoption cases require the district court to consolidate competing adoption petitions and to “determine the order in which evidence will be presented,” see Minn. R. Adopt. P. 42.02, subd. 2; Minn. R. Adopt. P. 43.02(f), these rules must be followed in a manner that is consistent with preserving the statutory order of priority. Here, although the district court properly consolidated the adoption peti*130tions for trial, the order for evidence presentation that the district court established was at variance with preserving the statutory priority. Consistent with the statutory directive to consider placement with relative petitioners first, the grandparents should have proceeded first with their evidence at trial.1 Given the required “individualized determination of the needs of the child,” Minn.Stat. § 259.57, subd. 2(a), and the statutory order of priority imposed for placement considerations, I conclude that the district court’s analysis was proee-durally flawed because the district court did not make a decision on the grandparents’ petition before considering whether adoption by the foster parents would serve the best interests of the children.
I reach this conclusion notwithstanding the district court’s statement that the grandparents’ petition “shall be considered first.” Rather than considering the grandparents’ petition first, the district court engaged in a factor-by-factor comparison between the petitions of the grandparents and the foster parents. A sequential consideration, rather than a consolidated or side-by-side comparison of competing adoption petitions, is mandated by the statutory order of priority for placement consideration. Minn.Stat. § 259.57, subd. 2(c). If, after addressing each factor with regard to a prospective relative placement, the district court determines that a child’s best interests are served by granting the relative’s adoption petition, then there is no need to consider “placement” with any other petitioner because the child’s needs will be met by granting the relative’s petition. See Minn.Stat. § 259.57, subd. 1(a) (2012) (“[I]f the court finds that it is in the best interests of the person to be adopted that the petition be granted, a decree of adoption shall be made”). If, on the other hand, the district court considers the relevant factors with respect to a prospective placement with a relative and concludes that the child’s best interests are not served by that placement, the petition must be denied. Then, following the order of priority, the petition of an “important friend with whom the child has resided” can be considered. See Minn.Stat. § 259.57, subd. 1(b) (“[I]f the court is not satisfied that the proposed adoption is in the best interests of the person to be adopted, the court shall deny the petition”); id., subd. 2(c) (stating that the court “shall consider placement consistent with the child’s best interests, and in the following order: ... (2) an important friend with whom the child has resided”). Therefore, I agree with the dissent’s conclusion that a side-by-side, simultaneous analysis of competing adoption petitions renders the statutory phrase “in the following order” superfluous.
Contrary to Justice Page’s dissent, however, I conclude that the district court’s procedural error in the order in which it considered these adoption petitions was not prejudicial. Nor does this procedural error warrant a remand. The district court found, and the record supports, that most aspects of the best interests factors are virtually equal for the grandparents *131and the foster parents.2 Thus, the district court’s placement decision ultimately rested on its consideration of the impact of a change in placement on these particular children. For this aspect of the children’s best interests, the evidence regarding these parties is not equal.3
With the exception of the evidence introduced by the foster parents on the impact of a change in placement on the children, much of which was stipulated to by the grandparents, the record is silent as it pertains to the grandparents’ petition on this important component of the best-interests analysis. See Minn. R. Adopt. P. 41.04 (“The petitioner shall prove by a preponderance of the evidence ... that the adoption is in the best interests of the child”); see also In re Welfare of D.L., 486 N.W.2d 375, 378 (Minn.1992) (noting the “disagreement among the six experts” who testified at trial about the severity of harm to a child that can result from a change in placement, and that the trial court “credited [the] view” of experts testifying in support of relatives); State v. Myers, 359 N.W.2d 604, 611 (Minn.1984) (noting a party “is free to test the value of the expert’s testimony through cross-examination and, when appropriate, presentation of his own expert witnesses”). Yet the best interests of the children could not have been ascertained without consideration of the impact of the proposed move on these young children. See In re Petition to Adopt S.T. & N.T., 512 N.W.2d 894, 898 (Minn.1994) (noting that the “fundamental purpose” of adoption is to “determine the best interests of the child,” and therefore the district court “must be free to examine all relevant evidence” to decide whether “the particular situation of the child” requires that a petition be granted or denied). Indeed, any consideration of best interests that did not address the impact of a move to another household on these children, whose adjustment to a new setting could be affected by their history of cocaine exposure, would have been incomplete. And any conclusions drawn without this consideration would have been unreliable.
Although consideration of this aspect of the children’s best interests was essential in this case, the grandparents did not offer any affirmative evidence on the impact of the proposed move on the children. The only evidence as to this aspect of the children’s best interests was offered by the *132foster parents; and the evidence was largely uncontroverted. The grandparents argue before us that the testimony of the children’s doctor and the expert witness does not have the credibility conferred by the district court. This argument is unavailing. Although a district court can find uncontroverted evidence unpersuasive or unhelpful, it did not do so here. And as an appellate court, we are ill-suited to assess the weight of this largely uncontroverted evidence and the credibility of the witnesses offering it. See In re the Adoption of C.H., 554 N.W.2d 737, 743 (Minn.1996) (“The trial court had the best opportunity to observe the various witnesses and assess their credibility and its conclusions cannot be said to be clearly erroneous.”); In re Welfare of D.L., 486 N.W.2d at 380 (“[T]he trial court retains broad discretion because of its opportunity to observe the parties and hear the witnesses.”).
In sum, I agree with Justice Page’s dissent that the district court failed to adhere to the statute when the district court considered the parties’ competing adoption petitions side-by-side. However, the district court’s consideration of the impact of relocating these children and the evidence addressing that impact was not only essential but also inevitable in this case. Because the only evidence in the record on this factor was the evidence offered by the foster parents, any error in the order in which the district court considered the adoption petitions was harmless. I, therefore, conclude that the district court did not abuse its discretion by denying the grandparents’ petition and granting the foster parents’ petition. Accordingly, I dissent in part but concur in the judgment.

. In a pretrial order, the district court established the order of the evidence as follows: (1) the foster parents; (2) the paternal grandparents; (3) the Department of Human Services; and (4) the guardian ad litem. In re S.G. & L.G., In re D.D. & L.D., Nos. 27-JV-FA-11-60, 27-JV-FA-l 1-87, Order at 3 (Henn. Cty. Dist. Ct. filed Apr. 20, 2011). Had the evidence been presented in an order consistent with the statutory priority set forth in section 259.57, the order of evidence would have avoided subjecting the children’s grandmother to cross-examination in the foster parents' case-in-chief before she provided any direct testimony — a circumstance that likely heightened tensions in this emotionally-charged proceeding.


. Regarding the heritage and culture factor, the district court observed that the children’s cultural needs will become more significant as they grow older. The district court also found the foster parents credible when they indicated that they will facilitate a relationship with the children’s biological family, as they have done for their adopted son. But D.D., the children's grandmother, appears to be excluded from the family members with whom the foster parents would facilitate a relationship because the foster mother testified that she had "changed her mind” over the course of the proceedings and opposed the children's relationship with their grandmother. On appeal, we can neither reweigh the credibility determinations of the district court, nor substitute our judgment for the district court's findings. In re Welfare of D.L., 486 N.W.2d 375, 380 (Minn.1992) ("[T]he trial court retains broad discretion because of its opportunity to observe the parties and hear the witnesses.”). But I cannot forgo the observation that any decision by the foster parents to exclude the children's grandmother from a relationship with the children because she exercised her legal rights and aggressively pursued the adoption of her grandchildren out of love for her family is both shortsighted and antithetical to the interests of these children.


. Here, the grandparents’ ability to meet the children’s special needs arising from the children's prenatal exposure to cocaine and other illegal drugs need not be separately addressed because, as the district court’s conclusions reflect, the adverse impact of a change in placement on the children was based in part on the children’s special needs.